Citation Nr: 0501650	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for epididymitis, claimed 
as a testicle condition.


REPRESENTATION

Veteran represented by: South Carolina Office of Veterans 
Affairs	


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied entitlement to service connection 
for epididymitis, claimed as a testicle condition.  The 
veteran perfected an appeal for this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The evidence fails to show a current disability from 
epididymitis.


CONCLUSION OF LAW

Epididymitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in July 2001, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  In addition, in its May 2004 supplemental statement 
of the case (SSOC), the RO explained the basis for the denial 
for service connection of epididymitis.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  He has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  




Factual Background

The veteran's service medical records indicate he was treated 
for acute right epididymitis in June 1953.  At that time, the 
veteran complained of swelling in the right testicle.  
Physical examination revealed swelling and enlarged lower 
pols.  The treating physician diagnosed the veteran's 
symptoms as acute epididymitis on the right side.  The 
veteran's separation examination in June 1955 is silent for 
recurring epididymitis, and clinical evaluation was normal.  

In conjunction with nonservice connected pension claims, the 
veteran underwent several VA examinations over the years.  An 
October 1973 VA examination revealed normal external 
genitalia.  An April 1977 VA examination revealed a normal 
genitourinary system.  A November 1982 VA examination found 
the testicles were equal on both sides with no masses or 
urethral discharge.  

VA treatment records from March 1990 to December 1992 note a 
finding of hematuria (blood in the urine), but provide no 
diagnosis or treatment for epididymitis.  

VA medical records dating from August 1998 to December 1999 
do not reveal complaints or diagnosis of epididymitis.  

VA medical records from February 2001 to June 2004 reveal 
that the veteran had a history of hematuria and prostate 
disease.  However, these medical records do not indicate 
treatment for or a diagnosis of epididymitis.  

November 2003 to February 2004 treatment records from a 
private mental health center indicate the veteran was treated 
for a mental health condition, but do not reveal treatment 
for or complaints of epididymitis.  

Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Although the veteran's service medical records indicate 
treatment for epididymitis in 1953, there were no further 
complaints or findings of this condition in service, and his 
separation examination was negative for the condition.  

Establishing service connection for epididymitis requires 
evidence of a current disability from epididymitis.  None of 
the medical evidence on record reveals a current diagnosis of 
epididymitis, or any testicle condition.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Since there is no evidence that the veteran suffers from a 
current disability related to epididymitis, his claim for 
service connection for this condition must be denied.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for epididymitis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


